            Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 1 of 14
                                                                                    FILED
                                                                             2020 APR 27 PM 1:24
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT

SPEARE I. HODGES
SARAH WILLIAMS
Trial Attorneys, Consumer Protection Branch
United States Department of Justice
450 5th Street, N.W. Suite 6400-South
Washington, D.C. 20001
Telephone: (202) 598-3094 / (202) 616-4269

JOHN W. HUBER (7226)
United States Attorney
JOEL A. FERRE (7517)
Assistant United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Email: joel.ferre@usdoj.gov
Telephone: (801) 325-3317
Counsel for the United States of America


                           IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF UTAH


  UNITED STATES OF AMERICA,
                                                          Case No.
            Plaintiff,
                                                          FILED UNDER SEAL PURSUANT
  v.                                                      TO COURT ORDER

  MY DOCTOR SUGGESTS LLC (d/b/a                           COMPLAINT
  My Health Supplier), a Utah corporation,
  GP SILVER LLC, a Utah corporation and                    Judge:       Case: 2:20−cv−00279
  GORDON PEDERSEN, an individual,                                       Assigned To : Kimball, Dale A.
                                                                        Assign. Date : 4/27/2020
            Defendants.                                                 Description: Sealed v. Sealed



       The United States of America, by and through its undersigned attorneys, complains

against the Defendants as follows:

       1.        The United States brings this action for an ex parte temporary restraining order,

preliminary and permanent injunctions, and other equitable relief under 18 U.S.C. § 1345, to
            Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 2 of 14




enjoin Defendants’ ongoing commission of a criminal mail and wire fraud scheme where they

fraudulently market silver products for the prevention and treatment of coronavirus disease 2019

(COVID-19), the disease at the center of the current global pandemic, in violation of 18 U.S.C.

§§ 1341 and 1343. The United States seeks to prevent continuing and substantial injury to the

victims of this fraud.

       2.       Since at least 2014, Defendants Gordon Pedersen, My Doctor Suggests, LLC, and

GP Silver LLC have promoted silver products as a treatment for various diseases, including

arthritis, diabetes, influenza and pneumonia. All of the products list the precious metal silver as

an ingredient for consumers to ingest or apply topically, and are marketed under various names,

including, without limitation, “Silver Solution,” “Silver Gel,” “Silver Soap,” and “all Natural

Silver Lozenge” (collectively, “My Doctor Suggests silver products”).

       3.       In early 2020, Defendants began fraudulently promoting My Doctor Suggests

silver products as effective protection against, and treatment for, COVID-19 through YouTube

videos, podcasts, and websites. In these promotions, Defendant Gordon Pedersen falsely claims

that My Doctor Suggests silver products can destroy coronavirus, and remove it from the body,

assuring the user will never get COVID-19. He then directs listeners to the website

MyDoctorSuggests.com where Defendants sell My Doctor Suggests silver products and ship

them in interstate commerce.

       4.       For the reasons stated herein, the United States requests injunctive relief pursuant

to 18 U.S.C. § 1345 to enjoin Defendants’ scheme to defraud using the mail and wires in

violation of 18 U.S.C. §§ 1341 and 1343.




                                                  2
            Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 3 of 14




                                  JURISDICTION AND VENUE


       5.        The Court has subject matter jurisdiction over this action pursuant to 18 U.S.C.

§ 1345 and 28 U.S.C. §§ 1331 and 1345.

       6.        Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                              PARTIES

       7.        Plaintiff is the United States of America.

       8.        Defendant My Doctor Suggests LLC is, and was at all times relevant to this

action, a corporation organized and existing under the laws of the State of Utah, whose registered

business address is 2547 S Honeysuckle Dr., Saratoga Springs, Utah 84045. My Doctor Suggests

LLC sometimes transacts business under the name “My Health Supplier.” In connection with the

matters alleged herein, My Doctor Suggests transacts or has transacted business in the District of

Utah and throughout the United States.

       9.        Defendant GP Silver LLC is, and was at all times relevant to this action, a

corporation organized and existing under the laws of the State of Utah, whose registered business

address is 4526 Cherry Court, Cedar Hills, Utah 84062. In connection with the matters alleged

herein, GP Silver transacts or has transacted business in the District of Utah and throughout the

United States.

       10.       Defendant Gordon Pedersen (Pedersen) exercises control over the business

operations of My Doctor Suggests LLC and GP Silver LLC. Pederson is a resident of Cedar

Hills, Utah, and in connection with the matters alleged herein, transacts or has transacted

business in the District of Utah and throughout the United States.



                                                   3
         Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 4 of 14




             DEFENDANTS ONGOING FRAUDULENT COVID-19 SCHEME

       11.     Beginning in early 2020, Defendants commenced, and have continued to conduct,

a mail and wire fraud scheme to defraud consumers throughout the United States, promoting and

selling My Doctor Suggests silver products based on fraudulent claims of protection against, and

treatment for, COVID-19, in the midst of a worldwide pandemic.

       12.     There is no recognized cure for COVID-19, and no drug product has been proven

safe and effective for the prevention, treatment, or cure of COVID-19.

       13.     Since at least 2014, Defendant Pedersen has used a number of companies to

promote and distribute ingestible silver products, including My Doctor Suggests LLC, GP Silver

LLC and the Silver Health Institute, which identifies Defendant Pedersen as its “Medical

Director.” The promotions generally direct consumers to an online sales platform, such as

MyDoctorSuggests.com, where they can purchase the silver products directly, and My Doctor

Suggests silver products are also available on Amazon.com and Shopify.

       14.     Defendants market My Doctor Suggests silver products through various

promotions on separate websites that direct consumers back to the online sales platform at

MyDoctorSuggests.com.

       15.     The promotions are often under the guise of medical authority. For example,

Defendant Pedersen often uses using the title “Dr.” Additionally, the My Doctor Suggests home

page (www.mydoctorsuggests.com) contains an image of Defendant Pedersen in a white coat

with a stethoscope around his shoulders, creating the appearance of a treating physician, even

though Defendant Pedersen does not hold a Doctor of Medicine (M.D.) degree, and is not

licensed as a medical provider in the State of Utah.


                                                 4
         Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 5 of 14




       16.    Defendants’ promotions appear through radio broadcasts and on websites such as

YouTube and Facebook to broadcast claims that My Doctor Suggests silver products provide

safe and effective protection against viruses generally and COVID-19 specifically. For example:

              a. On January 30, 2020, Defendant Pedersen posted a video promotion on

                  YouTube, entitled, “Coronavirus Best Solution! Hand Sanitizers! Structured

                  Silver Gel from Dr. Gordon Pedersen,” in which he claims that having silver

                  in his bloodstream will “usher” any coronavirus out of his body. Pedersen

                  further explains that he is “going to go out and shake hands with people,

                  doctors, patients, people who are infected possibly with the flu… and I’m

                  going to have a confidence level that I have protection.”

              b. On February 3, 2020, a group called the Silver Health Institute issued a press

                  release quoting Pedersen as stating that, “because the Coronavirus is a virus

                  and it has been proven that Alkaline Structured Silver will destroy all forms of

                  viruses, it will protect people from the Coronavirus, as well as will help

                  people recover more quickly that are suffering from it.” Their website,

                  (www.silverhealthinstitute.com) also contains a “recent addition,” entitled

                  “Silver & Viruses,” where Pedersen tells potential consumers that it is

                  important to talk about viruses right now “because they are very contagious

                  and they can have negative impacts on our health, our economy, on our social

                  life.” Pedersen then continues to assert that once in the blood stream, silver

                  nanoparticles can block the virus from attaching to their cells, and thus

                  “prevent[] the disease totally and completely.” He recommends two teaspoons


                                                5
Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 6 of 14




       of silver nanoparticles twice daily to “help your immune system prevent viral

       infections.”

    c. On February 14, 2020, in another YouTube promotional interview, Defendant

       Pedersen claimed that the My Doctor Suggests Silver Solution has destroyed

       related coronaviruses and, notwithstanding disclaimers, he would expect a

       similar outcome against “the Wuhan version COVID-19.” He further

       represented that “if all of this problem is coming in and out of your sinuses

       and mouth, it’s as easy as taking a silver lozenge and now you got 25 minutes

       of silver protection. What is the protection? This destroys viruses.” Defendant

       Pedersen then holds up the product for consumers to see, and the video

       includes a link to the My Doctor Suggests website where they can buy the

       product.

    d. On March 26, 2020, Pedersen was interviewed on a podcast and was asked

       what he recommends for people considering what they “need to do” if they

       are prepping for the COVID-19 outbreak. Pedersen replies: “If you remember

       nothing else, remember this: silver in this liquid gel and aerosol form and

       lozenge form destroys bacteria, and viruses, and yeast, and it does it all at the

       same time, and there is no drug that man has made that can do the same. This

       is natural, that's why it can do it…If you have the silver in you, when the virus

       arrives, the silver can isolate and eliminate that virus.” Pedersen also

       explained, “If you don't want to get a germ that's floating around there like the

       coronavirus, [take liquid silver] twice a day.” At the end of the video, listeners


                                     6
         Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 7 of 14




                   are encouraged to call for a link to Defendant Pedersen’s website where they

                   can purchase the “really amazing” products.

       17.     Defendants further represent that My Doctor Suggests silver products can permit

users to travel freely without fear of contracting coronavirus. For example:

               a. On March 26, 2020, Defendant Pedersen was interviewed on a podcast and

                   explained that he so “believed” in My Doctor Suggests silver products that he

                   was going to “fly through Italy” for a conference on infection control and that

                   “my wife and I are going on a cruise the day the convention is over. Is there a

                   worse petri dish in the world? If you can keep yourself separate from this

                   virus, you can be confident[.]” He further claimed he would be going into the

                   “lion’s den” while traveling, but that he was “confident” because of

                   Defendants’ silver products.

               b. On March 31, 2020, Defendant Pedersen published a video on YouTube

                   asserting that Defendants’ silver products steal particles from pathogens and

                   rupture their membranes. He tells viewers that “I’ve been to Italy. I was in

                   Paris…I've been in all these tough areas and I've been drinking the liquid

                   silver, I've been using the gel on my hands, I put the liquid in my [Continuous

                   Positive Airway Pressure (CPAP)] machine… Isn't that kind of a ventilator?

                   Isn't that what they're kind of doing right now when people get really really

                   sick?”

               c. On April 14, 2020, Pedersen was interviewed by LATalkRadio and explained

                   “when I just got back from going to Paris, and Rome, and on a cruise ship


                                                  7
            Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 8 of 14




                   down through Egypt, let’s see those are three of the four most hot areas for the

                   problems that we’re having today, I put the gel on all of my skin that was

                   exposed and it was a real benefit to me because I knew I had a barrier layer of

                   silver anywhere my skin was exposed.”

                d. On April 23, Pedersen was interviewed on YouTube and explained,

                   “Whenever I was around someone within six feet [while traveling], I had a

                   silver lozenge in my mouth. Now this works because I've taken silver and put

                   it in a proprietary way into a lozenge.”

       18.      Defendants’ promotions often direct consumers to opportunities to purchase My

Doctor Suggests silver products through websites, including the My Doctor Suggests Store Page

(www.mydoctorsuggestsstore.com) where an orange digital stamp assures consumers that the

store is “100% Legal.”

       19.      The list prices on the My Doctor Suggests website range up to $299.95 for a

gallon of the Silver Solution, a mix of water, sodium bicarbonate (commonly known as, “baking

soda”) and extract from silver wire—the company’s self-described “flagship product.”

       20.      Through the My Doctor Suggests Store Page and other websites, Defendants

solicit orders for My Doctor Suggests silver products and collect money from consumers who

have been told the products can provide protection from, and treatment for, COVID-19.

Consumers can place orders through a customer service phone line (1-866-660-9868), or by

adding products to an online shopping cart, which then prompts consumers to fill out an online

order form on the website to purchase products. For both options, credit card payment is

accepted.


                                                 8
         Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 9 of 14




       21.     Defendants distribute My Doctor Suggests silver products by sending them from

facilities in Utah through the U.S. mail or other common carriers throughout the United States in

interstate commerce.

       22.     Defendants utilize interstate wires in furtherance of their scheme, including the

My Doctor Suggests LLC customer service phone line, their online storefronts and related

emails, as well as promotional broadcasts through the internet and LATalkRadio.

       23.     Defendants have experienced a substantial increase in sales since they began

marketing My Doctor Suggests silver products as effective for the prevention and treatment of

COVID-19 in early 2020.

       24.     Defendants know that My Doctor Suggests silver products are not a proven cure

or treatment for COVID-19. They are also aware that they cannot legally promote My Doctor

Suggests silver products for the prevention and/or treatment of COVID-19, and distribute them

in interstate commerce. Indeed, Defendant Pedersen has stated that, “[w]e are not a cure for the

coronavirus—there is none,” and acknowledged that he does not actually know whether the

products “kill” coronavirus. Further, all of the Defendants either know or consciously avoid

knowing that their promotional statements give consumers the false and fraudulent impression

that My Doctor Suggests LLC silver products can be used to prevent or treat COVID-19.

       25.     Defendants’ conduct is reckless and harmful to consumers.

       26.     Defendants are inducing consumers to spend money based on fraudulent claims

and the concealment of material facts.




                                                9
            Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 10 of 14




           27.   Defendants are creating a false sense of security that may cause consumers to

avoid conventional medical treatment and to ignore travel restrictions and social-distancing that

slow the spread of COVID-19.

           28.   Without injunctive relief, the Defendants’ actions will continue to harm

consumers.

                                                 COUNT I
                                             (18 U.S.C. § 1345)

           29.   The United States realleges and incorporates by reference paragraphs 1 through

28 of this Complaint as though fully set forth herein.

           30.   By reason of the conduct described herein, Defendants have violated, are

violating, and are about to violate 18 U.S.C. § 1341 by executing a scheme or artifice to defraud

or for obtaining money or property by means of false or fraudulent representation with the intent

to defraud, and, in so doing, using the United States mails and/or private or commercial interstate

carrier.

           31.   By reason of the conduct described herein, Defendants have violated, are

violating, and are about to violate 18 U.S.C. § 1343 by executing a scheme or artifice to defraud

or for obtaining money or property by means of false or fraudulent representation with the intent

to defraud, transmitted through wire, radio or television communication in interstate commerce.

           32.   Upon a showing that Defendants are committing or about to commit mail fraud,

the United States is entitled, under 18 U.S.C. § 1345, to a temporary restraining order, a

preliminary injunction, and a permanent injunction, restraining all future fraudulent conduct and

any other action that this Court deems just in order to prevent a continuing and substantial injury

to the victims of fraud.

                                                 10
           Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 11 of 14




          33.       Upon a showing that Defendants are committing or about to commit wire fraud,

the United States is entitled, under 18 U.S.C. § 1345, to a temporary restraining order, a

preliminary injunction, and a permanent injunction, restraining all future fraudulent conduct and

any other action that this Court deems just in order to prevent a continuing and substantial injury

to the victims of fraud.

          34.       As a result of the foregoing, Defendants’ conduct should be enjoined pursuant to

18 U.S.C. § 1345.

                                         PRAYER FOR RELIEF

          WHEREFORE, the plaintiff United States of America requests of the Court the following

relief:

    (a) A temporary restraining order under 18 U.S.C. § 1345 as follows:

                i. Enjoining Defendants, their agents, officers and employees, and all other persons

                   and entities in active concert or participation with them from committing mail

                   fraud, as defined by 18 U.S.C. § 1341;

            ii. Enjoining Defendants, their agents, officers and employees, and all other persons

                   and entities in active concert or participation with them from committing wire

                   fraud, as defined by 18 U.S.C. § 1343;

           iii. Enjoining Defendants, their agents, officers and employees, and all other persons

                   and entities in active concert or participation with them from using interstate

                   telephone calls, mail or private interstate carrier, or electronic communications,

                   including wire, radio, television and internet publication to:




                                                     11
     Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 12 of 14




              1. Distribute silver products, including without limitation, silver products

                  sold on behalf of Gordon Pedersen, My Doctor Suggests LLC or GP

                  Silver LLC in interstate commerce;

              2. Distribute any product that represents, directly or indirectly, expressly or

                  impliedly that it is intended for use in the diagnosis, cure, mitigation,

                  treatment, or prevention of any disease, including, without limitation,

                  products that are intended for use in the diagnosis, cure, mitigation,

                  treatment or prevention of COVID-19;

     iv. Ordering Defendants, their agents, officers, and employees, and all other persons

          and entities in active concert or participation with them to remove any active sales

          listings for My Doctor Suggests silver products, wherever those listings may

          appear, including without limitation, on the Defendants’ own website

          (MyDoctorSuggestsStore.com), as well as third parties such as Amazon and

          Shopify.

      v. Ordering Defendants, their agents, officers, and employees, and all other persons

          and entities in active concert or participation with them to preserve all business,

          financial, accounting and other records concerning the sale of their silver products,

          including, without limitation, records maintained by My Doctor Suggests LLC and

          GP Silver LLC and any other corporate entity operated by the Defendants;

     vi. Ordering Defendants to prepare accounting of their scheme.

(b) A separate temporary restraining order under 18 U.S.C. § 1345 to freeze any assets held

   by Defendants Gordon Pedersen, My Doctor Suggests LLC, and GP Silver LLC that


                                            12
     Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 13 of 14




   might otherwise be used to facilitate their fraudulent business and/or that might be

   employed to provide restitution for fraud victims. This should include an order

   restraining and enjoining all persons and entities with direct or indirect control over any

   Defendants’ assets from transferring, setting off, receiving, changing, selling, pledging,

   assigning, liquidating or otherwise disposing of or withdrawing the assets, including

   items of physical values, such as vehicles and precious metals gold and silver, cash and

   accounts with financial institutions, such as banks, brokerage firms, and mutual funds;

(c) A preliminary injunction on the same basis and to the same effect as the temporary

   restraining orders in sections (a) and (b), supra;

(d) A permanent injunction under 18 U.S.C. § 1345 on the same basis and to the same effect

   except that paragraphs (a)v, (a) vi and (b) supra shall be excluded from the final order;

   and

(e) Such other and further relief as the Court shall deem just and proper.




                                            13
         Case 2:20-cv-00279-DBB Document 1 Filed 04/27/20 Page 14 of 14




Dated this day, the 27th of April, 2020

                                                   Respectfully submitted,

                                                   JOHN W. HUBER
                                                   United States Attorney

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General
                                                   Civil Division

                                                   GUSTAV W. EYLER
                                                   Director
                                                   Consumer Protection Branch
                                                   Civil Division

                                               By: _/s/ Speare I. Hodges____________
                                                   SPEARE I. HODGES, Trial Attorney
                                                   SARAH WILLIAMS, Trial Attorney
                                                   450 5th Street, N.W. Suite 6400-South
                                                   Washington, D.C. 20001
                                                   JOEL A. FERRE,
                                                   Assistant United States Attorney (7517)
                                                   111 South Main Street, Suite 1800
                                                   Salt Lake City, Utah 84111-2176

                                                   Counsel for the United States of America




                                          14
